                           UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF MASSACHUSETTS

  In re:
  KOSTA DIAMANTOPOULOS,                            Ch. 13
    Debtor                                         20-11961-FJB


                                               Order

MATTER:
#46 First Omnibus Objections to Proofs of Claim 1,2,3,7,8 of Claimants Mass Dept of Revenue; EBP
Supply Solutions; Mass. Housing Finance Agency; Tyler Stratton; and Cambridge St. Realty Trust
filed by Debtor Kosta Diamantopoulos with Notice to Claimants Regarding Response Deadline and
certificate of service. (Hall, Antoinette)

The hearing scheduled for February 4, 2021 shall be rescheduled in time only to 11:30 A.M. and
shall be telephonic.

Because of concerns about COVID-19, all participants, including attorneys, the Debtor(s),
witnesses, affiants, and other attendees shall appear by telephone and may not appear in person.
To appear telephonically, attendees shall, at the appointed time of hearing, dial (877) 336-1839
and enter access code 7925100.

To facilitate informal discussions similar to those that occur just prior to in-person hearings, the
Court requests that the Parties attempt to confer briefly 48 hours prior to the scheduled hearing.

Dated: 1/21/2021                                   By the Court,




                                                   Frank J. Bailey
                                                   United States Bankruptcy Judge
